DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 21 through 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach: 
 A semiconductor wafer including a first face, the wafer comprising: a plurality of chip regions of the first face; and a test structure provided on dicing regions between adjacent chip regions, wherein, and a first stacked body of alternating first and second layers provided above first transistors, a semiconductor body extending in a stacking direction and a memory film, and a first metal contact extending in a stacking direction of the first stacked body in the first stacked body and electrically connected to one of the plurality of first transistors, wherein the test structure comprises a plurality of second transistors provided on the semiconductor wafer, and a second stacked body provided above the plurality of second transistors and including the first layers and the second layers alternately stacked, and a second metal contact extending in a stacking direction of the second stacked body in the second stacked body and electrically connected to one of the plurality of second transistors.
 A semiconductor chip including a first face, the chip comprising: a test structure provided on an outer edge portion of the semiconductor chip, wherein  a plurality of first transistors, and a first stacked body provided on the plurality of first transistors and including a plurality of alternating first and second layers a semiconductor body extending in a stacking direction of the first stacked body in the first stacked body, a memory film and the semiconductor body, and a first metal contact extending in a stacking direction of the first stacked body in the first stacked body and electrically connected to one of the plurality of first transistors, wherein the test structure comprises a plurality of second transistors provided on the semiconductor wafer, and a second stacked body provided on the plurality of second transistors and including the first layers and the second layers alternately stacked, and a second metal contact extending in a stacking direction of the second stacked body in the second stacked body and electrically connected to one of the plurality of second transistors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817       

/BRADLEY SMITH/Primary Examiner, Art Unit 2817